                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

GABRIEL G. RAMIREZ,

                              Plaintiff,                          ORDER
       v.
                                                                  15-cv-365-wmc
L. KRANSIG and SWEEN,
                              Defendant.

       Pro se plaintiff Gabriel Ramirez is proceeding to trial against defendants, Dane County

Jail Deputies L. Kranski and Sween, on a claim that they violated his Fourteenth Amendment

rights by using excessive force against him during a cell extraction at the Dane County Jail on

November 12, 2014. Ramirez has requested that the court subpoena certain witnesses, and

the court has been able to locate one: Thaddeus Garlewski, Ramirez's psychologist at Fox Lake

Correctional Institution. Accordingly,

                                               ORDER
       1) The clerk of court is directed to issue a subpoena to Dr. Thaddeus Garlewsld, for

            his appearance in this case via videoconference on Tuesday July 13, 2021, at 3:00

            p.m., using the U.S. Marshal to serve the subpoena if not accepted voluntarily.


       2) The clerk of court is directed to issue a check to Dr. Garlewski from the Attorney

            Admission Fund to cover the witness fee, to be served along with the subpoena.

       3) Ramirez is responsible for reimbursing the court the cost of the witness fee.

               SO ORDERED.

               Dated thi�-&.-y of June, 2021.
